                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

PHILIP WALSH,                                         )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )      Case No. 4:18-CV-511-ERW
                                                      )
ANDREW M. SAUL, Commissioner                          )
of Social Security,1                                  )
                                                      )
               Defendant.                             )

                                MEMORANDUM AND ORDER

       This is an action under Title 42 U.S.C. §§ 405(g) and 1383(c)(3) for judicial review of

the final decision of the Commissioner of Social Security (“Commissioner”) denying the

applications of Philip Walsh (“Plaintiff”) for Disability Insurance Benefits (“DIB”) under Title II

of the Social Security Act, 42 U.S.C. §§ 401, et seq. and Supplemental Security Income (“SSI”)

under Title XVI of the Act, 42 U.S.C. §§ 1381, et seq. Plaintiff has filed a brief in support of the

Complaint (ECF No. 16) and Defendant has filed a brief in support of the Answer (ECF No. 23).

                                      I. Procedural History

       Plaintiff filed his application for DIB under Title II of the Social Security Act on October

10, 2014 and an application for SSI under Title XVI of the Act on December 4, 2014. (Tr. 12,

186-94) Plaintiff claimed he became disabled on October 1, 20142 because of bipolar mood

disorder, type I, hypomania; generalized anxiety disorder; hypertension; and high cholesterol.


1
  Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Andrew M. Saul should be substituted for Acting
Commissioner Nancy A. Berryhill as the Defendant in this suit. No further action needs to be
taken to continue this suit by reason of the last sentence of Section 205(g) of the Social Security
Act, 42 U.S.C. § 405(g).
2
  Plaintiff amended his alleged onset date to October 1, 2014 during his initial hearing held on
September 29, 2016. (Tr. 12, 211)
(Tr. 84) Plaintiff was initially denied relief on November 5, 2014.3 (Tr. 70-87) At Plaintiff’s

request, a hearing was held before an Administrative Law Judge (“ALJ”) on September 29,

2016, at which Plaintiff and a vocational expert testified. (Tr. 32-43, 89-91) The ALJ requested

additional medical evaluations and later held a supplemental hearing on April 26, 2017. (Tr. 44-

64) Plaintiff, a vocational expert, and two medical experts testified at the hearing. By decision

dated June 19, 2017, the ALJ found Plaintiff was not disabled. (Tr. 12-26) On February 22,

2018, the Appeals Council denied Plaintiff’s request for review of the ALJ’s decision. (Tr. 1-6)

Thus, the ALJ’s decision stands as the final decision of the Commissioner.

       In this action for judicial review, Plaintiff claims the ALJ’s decision is not supported by

substantial evidence on the record as a whole. Specifically, Plaintiff argues: (1) the ALJ erred in

determining Plaintiff’s RFC by failing to properly consider all the evidence of the record and its

consistency; and (2) the hypothetical question to the vocational expert based on the RFC

determination was flawed such that the vocational expert testimony did not support the ALJ’s

decision.

       For the reasons that follow, the Commissioner’s final decision is supported by substantial

evidence on the record as a whole, and the Court affirms the decision.

                    II. Medical Records and Other Evidence before the ALJ

       As stated in his disability application, Plaintiff indicated he last worked as a certified

medical technician in April 2008. (Tr. 226) In a disability report, Plaintiff claimed he could not

work at a fast food restaurant because the job did not pay enough, and the stress of people was

too much to handle. (Tr. 278) Plaintiff completed a function report and stated he could clean the


3
 Plaintiff’s claim for DIB was denied on November 5, 2014, and he subsequently filed a request
for a hearing on December 4, 2014. That same date, Plaintiff filed his application for SSI. The
Social Security Administration escalated Plaintiff’s SSI application to the hearing level and
associated the application with Plaintiff’s previously-filed DIB application. (Tr. 12)
                                                  2
house, take care of his son, prepare meals, and do laundry. (Tr. 258, 259) He further stated he

did not perform yard work, but went outside daily, drove, and shopped in stores once a week.

(Tr. 260) However, he indicated that he was unable to pay bills because of his tendency to

forget. (Tr. 260) As part of Plaintiff’s disability application, state agency psychologist, Joan

Singer, Ph.D., reviewed the medical records. Dr. Singer stated Plaintiff had mild restrictions of

daily living and moderate difficulties in maintaining social functioning, concentration

persistence, and pace. (Tr. 73)

       On August 13, 2014, Jhansi Vasireddy, M.D., examined Plaintiff for complaints of

anxiety and mood swings. Plaintiff stated he stopped his medication a year earlier. (Tr. 314)

Dr. Vasireddy prescribed Depakote and Klonopin. (Tr. 315) On mental status examination,

Plaintiff was cooperative with good eye contact, maintained good hygiene, and had fair insight

and judgment. (Tr. 315-316) Plaintiff returned to Dr. Vasireddy on September 10, 2014, and he

reported the medication was helping and he felt good with no mood swings. (Tr. 312) In July

and August 2015, Plaintiff followed up with Dr. Vasireddy. Plaintiff reported having marital

problems and stated he cut his throat while intoxicated, which resulted in a five-day

hospitalization in the psych unit. He stated he lost his job as medical technician and drug

counselor because he “fell off the wagon,” but he was doing well on medications, which

included lithium, Seroquel XR, and Klonopin. (Tr. 343-44, 351) Dr. Vasireddy observed

Plaintiff was stable, alert and oriented, pleasant, and cooperative. (Tr. 344)

       Between June 2015 and January 2016, Plaintiff saw Quentin Chambers, a mental health

nurse practitioner. Plaintiff explained he had anxiety but wanted to continue his medication

because it helped. (Tr. 385-87) Nurse Chambers generally observed Plaintiff was oriented,

cooperative, pleasant, and polite, with good eye contact, normal hygiene, logical thought flow,

normal energy, and fair memory. His insight and judgment were poor. (Tr. 385, 387, 389, 391,
                                                  3
393, 394) Nurse Chambers increased Plaintiff’s lithium prescription but denied requests to

increase Clonazepam. (Tr. 396) Plaintiff expressed a desire to find a psychiatrist who would

prescribe more Clonazepam. (Tr. 397)

       Between February and May 2016, Plaintiff saw Ivy Alwell, an advanced nurse

practitioner. Plaintiff stated his medications helped and that he was happier with a better mood.

(Tr. 460) Nurse Alwell reported that Plaintiff was alert, oriented, and cooperative with good

focus and concentration. (Tr. 457, 459) She declined Plaintiff’s request for an early refill of his

Klonopin prescription on May 24, 2016. (Tr. 458) Laboratory tests indicated Plaintiff was

positive for some questionable benzodiazepine and opiate levels. (Tr. 464)

       Plaintiff met with his community case manager Patsy Gilbo between June and August

2016 and informed her that he was trying to get disability so he could pay his mother back. He

was feeling good, taking regular walks, and attending AA meetings. (Tr. 346, 349, 536) Plaintiff

stated he took care of his son and wanted to enjoy every moment. He had some anxiety when

there was pressure on him to handle things. (Tr. 331) He reported that his medications and

exercise helped, and he felt as though he was gaining control. (Tr. 338, 341, 346, 349) He also

attended church and prayer group every week. (Tr. 346, 536)

       In August 2016, Dr. Vasireddy completed a mental residual functional capacity

questionnaire. Dr. Vasireddy noted Plaintiff had no side effects from his prescribed medications,

displayed slightly pressured speech, and had a fair prognosis. However, Dr. Vasireddy did not

check any boxes pertaining to Plaintiff’s signs and symptoms, and she did not assess any of

Plaintiff’s mental abilities to work. (Tr. 379-83)

       Between September 2016 and October 2016, Plaintiff again met with Ms. Gilbo. She

noted that Plaintiff went for walks, attended appointments, and shopped in stores. (Tr. 532)

Plaintiff stated he “has been doing alright,” his recent medication adjustments were helping, and
                                                     4
he was leading AA meetings. He worried about his disability getting approved because he

wanted to start helping his mother. (Tr. 526, 532)

       On October 26, 2016, Jerry Cunningham, Psy.D., performed a consultative mental

diagnostic evaluation of Plaintiff at the request of Disability Determinations. (Tr. 408-16)

Plaintiff acknowledged his medication helped, and he got along well with people and coworkers.

(Tr. 408-09, 411) His visual hallucinations improved in that he used to see mice but currently

only saw roaches. (Tr. 408) Plaintiff reported being hospitalized last year for a suicide attempt.

(Tr. 409) Mental status examination revealed adequate hygiene, normal eye contact, a “pretty

good and decent” mood, and cooperative/adequate effort. (Tr. 411) Plaintiff reported an ability

to take care of his personal hygiene, do household chores, cook meals, and go shopping. He was

stabilized on medication, and Dr. Cunningham opined Plaintiff may be able to perform work

tasks and have sustained concentration on basic tasks. However, Dr. Cunningham suggested

Plaintiff did not have the capacity to cope with the cognitive demands of basic work-like tasks,

and he could not complete work-like tasks within an acceptable timeframe due to mania and

hypomania. (Tr. 415)

       On November 6, 2016, Dr. Cunningham completed a mental medical source statement

form. He stated Plaintiff had no restrictions in understanding, remembering, and carrying out

simple instructions. He had mild restrictions in his ability to make judgments on simple work-

related decisions, as well as understanding, remembering, and carrying out complex instructions.

Additionally, Plaintiff had only mild restrictions in his ability to interact appropriately with the

public, supervisors, and co-workers. However, Dr. Cunningham opined Plaintiff did have

moderate restrictions in his ability to make judgments on complex work-related decisions and his

ability to respond appropriately to usual work situations and changes in a routine work setting.

Dr. Cunningham qualified his opinion by explaining that these restrictions are only present when
                                                  5
Plaintiff was manic or severely depressed. Further, while medications were starting to stabilize

Plaintiff’s extreme moods, he continued to have some anger issues to work through. (Tr. 417-

20)

       Plaintiff followed-up with Dr. Vasireddy on November 22, 2016 and January 23, 2017.

Plaintiff reported he was doing very well on his current medication. (Tr. 499-504) Dr.

Vasireddy observed Plaintiff was alert, oriented, pleasant, and cooperative, with good hygiene,

good eye contact, euthymic mood and affect, goal directed thought process, and fair insight and

judgment. He reported seeing roaches off and on. (Tr. 500-03) Between November 2016 and

February 2017, Plaintiff again met with Ms. Gilbo. He reported staying busy with his

appointments and meetings, including chairing AA meetings, going to church, and taking care of

his son. (Tr. 513-524)

       Joseph Carver, Ph.D. testified at the second administrative hearing. Based upon his

review of the medical records, Dr. Carver explained Plaintiff’s anxiety and alleged hallucinations

were more likely associated with medication affect. Reports of mania appeared more consistent

with drugs or alcohol, as there were no reports of mania since 2015 when Plaintiff stated he

stopped alcohol and drug use. Dr. Carver testified Plaintiff had no impairment in understanding,

remembering, and applying information. Plaintiff had a mild impairment in his ability to interact

with others, and a moderate impairment in his ability to concentrate, persist, and maintain pace.

Plaintiff had no problem in the area of adapting and managing oneself based on his ability to

work independently, go to meetings, take extensive walks, and be a home parent. Further, Dr.

Carver saw no evidence of an anxiety condition, explaining that while Plaintiff reported anxiety,

he still went into the community without difficulty and exhibited no problems commonly

associated with high levels of anxiety. Dr. Carver explained, while Dr. Cunningham appeared to



                                                6
restrict Plaintiff to only complex work-related activities, Plaintiff would only have mild issues in

understanding instructions in a job setting. (Tr. 55-59)

       During the second administrative hearing the ALJ posed a hypothetical to the vocational

expert (“VE”). The ALJ described an individual with the age, education, and work experience as

the Plaintiff, an perform work with no exertional restrictions, but with limitations from affective

mood disorders that would restrict work activity to simple, routine, and repetitive tasks. Based

on this hypothetical, the VE testified that the hypothetical individual could not perform

Plaintiff’s past relevant work but was able to perform unskilled jobs available in significant

numbers in the national economy, including laundry worker, packager, and dining room

attendant. However, if the individual had a diagnosis of generalized anxiety disorder and would

be off-task twenty percent of the time, competitive work would be unavailable. (Tr. 60-61)

                                          III. Discussion

   A. Legal Standard

       To be eligible for disability insurance benefits under the Social Security Act, Plaintiff

must prove he is disabled. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001); Baker v.

Secretary of Health & Human Servs., 955 F.2d 552, 555 (8th Cir. 1992). The Social Security

Act defines disability as the “inability to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). An individual will be declared disabled “only if his

physical or mental impairment or impairments are of such severity that he is not only unable to

do his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy.” 42 U.S.C. §

423(d)(2)(A).
                                                  7
       Under the Social Security Act, the Commissioner has established a five-step process for

determining whether a person is disabled. 20 C.F.R. §§ 416.920(a), 404.1520(a). ‘“If a claimant

fails to meet the criteria at any step in the evaluation of disability, the process ends and the

claimant is determined to be not disabled.”’ Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005)

(quoting Eichelberger v. Barnhart, 390 F.3d 584, 590–91 (8th Cir. 2004)). First, the claimant

must not be engaged in “substantial gainful activity.” 20 C.F.R. §§ 416.920(a), 404.1520(a).

       Second, the claimant must have a “severe impairment,” defined as “any impairment or

combination of impairments which significantly limits [claimant’s] physical or mental ability to

do basic work activities.” 20 C.F.R. §§ 416.920(c), 404.1520(c). ‘“The sequential evaluation

process may be terminated at step two only when the claimant’s impairment or combination of

impairments would have no more than a minimal impact on [his] ability to work.”’ Page v.

Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (quoting Caviness v. Massanari, 250 F.3d 603, 605

(8th Cir. 2001)).

       Third, the claimant must establish his impairment meets or equals an impairment listed in

the Regulations. 20 C.F.R. §§ 416.920(d), 404.1520(d). If the claimant has one of, or the

medical equivalent of, these impairments, then the claimant is per se disabled without

consideration of the claimant’s age, education, or work history. Id.

       Before considering step four, the ALJ must determine the claimant’s residual functional

capacity (RFC). 20 C.F.R. §§ 404.1520(e), 416.920(e). RFC is defined as “the most a claimant

can do despite [his] limitations.” Moore v. Astrue, 572 F.3d 520, 523 (8th Cir. 2009) (citing 20

C.F.R. § 404.1545(a)(1)). At step four, the ALJ determines whether the claimant can return to

his past relevant work by comparing the claimant’s RFC with the physical and mental demands

of the claimant’s past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1520(f),

416.920(a)(4)(iv), 416.920(f); McCoy v. Astrue, 648 F.3d 605, 611 (8th Cir. 2011). If the
                                                  8
claimant can still perform past relevant work, he will not be found to be disabled; if the claimant

cannot, the analysis proceeds to the next step. McCoy, 648 F.3d at 611.

       At step five, the ALJ considers the claimant’s RFC, age, education, and work experience

to see if the claimant can make an adjustment to other work in the national economy. 20 C.F.R.

§§ 416.920(a)(4)(v). If the claimant cannot make an adjustment to other work, then he will be

found to be disabled. 20 C.F.R. §§ 416.920(a)(4)(v), 404.1520(a)(4)(v). Through step four, the

burden remains with the claimant to prove he is disabled. Brantley v. Colvin, No. 4:10CV2184

HEA, 2013 WL 4007441, at *3 (E.D. Mo. Aug. 2, 2013) (citation omitted). At step five, the

burden shifts to the Commissioner to establish the claimant maintains the RFC to perform a

significant number of jobs within the national economy. Id. “The ultimate burden of persuasion

to prove disability, however, remains with the claimant.” Meyerpeter v. Astrue, 902 F. Supp. 2d

1219, 1229 (E.D. Mo. 2012) (citations omitted).

       The Court must affirm the Commissioner’s decision if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389,

401 (1971); Estes v. Barnhart, 275 F.3d 722, 724 (8th Cir. 2002). Substantial evidence is less

than a preponderance but enough that a reasonable person would find it adequate to support the

conclusion. Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001). Determining whether there

is substantial evidence requires scrutinizing analysis. Coleman v. Astrue, 498 F.3d 767, 770 (8th

Cir. 2007).

       The Court must consider evidence which supports the Commissioner’s decision as well

as any evidence that fairly detracts from the decision. McNamara v. Astrue, 590 F.3d 607, 610

(8th Cir. 2010). If, after reviewing the entire record, it is possible to draw two inconsistent

positions and the Commissioner has adopted one of those positions, the Court must affirm the

Commissioner’s decision. Anderson v. Astrue, 696 F.3d 790, 793 (8th Cir. 2012). The Court
                                                  9
may not reverse the Commissioner’s decision merely because substantial evidence could also

support a contrary outcome. McNamara, 590 F.3d at 610.

    B. The ALJ’s Decision

       The ALJ’s Decision conforms to the five-step process outlined above. The ALJ found

Plaintiff met the insured status requirements of the Social Security Act through March 31, 2016,

and he had not engaged in substantial gainful activity since October 1, 2014, the amended onset

date. (Tr. 14) The ALJ found Plaintiff’s bipolar disorder was a severe impairment, but this

impairment did not meet or medically equal a listed impairment in 20 C.F.R. Part 404, Subpart P,

Appendix 1. (Tr. 14)4 Specifically, the ALJ analyzed Plaintiff’s eligibility for Listing 12.04

(Affective Disorder).

       The ALJ found Plaintiff had the RFC to perform a full range of work at all exertional

levels except Plaintiff “can perform no more than simple, routine, and repetitive tasks.” (Tr. 19)

In making this finding, the ALJ summarized the relevant medical records, as well as Plaintiff’s

own statements regarding his abilities, symptoms and activities of daily living. While the ALJ

found Plaintiff’s medically determinable impairments could reasonably be expected to cause his

alleged symptoms, the ALJ further determined Plaintiff’s statements about the intensity,

persistence and limiting effects of the symptoms were not entirely consistent with the medical

and other evidence in the record. (Tr. 23)




4
  The ALJ additionally found Plaintiff’s hypertension, high cholesterol, gastroesophageal reflux
disease (“GERD”), reported history of carpal tunnel surgery, history of pelvis sprain and right
inguinal hernia, history of obesity, history of lumbar spondylosis, history of polysubstance
dependence, and history of anxiety were non-severe. (Tr. 5-18) Plaintiff does not challenge the
physical findings. Further, Plaintiff states in his brief, “Plaintiff takes no issue with the decision
finding plaintiff’s anxiety disorder and/or panic attacks were not a severe impairment, and do not
play a role in assessment of residual functional capacity in this particular matter based upon this
record.” (Pl.’s Brief in Support of Compl. p. 20, ECF No. 16)
                                                 10
       The ALJ determined Plaintiff was unable to perform any of his past relevant work.

However, based on his age, education, work experience, RFC, and VE testimony, the ALJ

concluded Plaintiff could perform work existing in significant numbers in the national economy,

and specifically, as a laundry worker, hand packager, and dining room attendant. (Tr. 25) The

ALJ therefore found Plaintiff was not under a disability from October 1, 2014, the amended

onset date, through the date of the decision. (Tr. 25)

   C. Analysis of Issues Presented

       In his initial brief to this Court, Plaintiff argues: (1) the ALJ erred in determining

Plaintiff’s RFC by failing to properly consider all the evidence of record and its consistency; and

(2) the hypothetical question to the vocational expert based on the RFC determination was

flawed such that the vocational expert testimony did not support the ALJ’s decision.

The Court addresses each of Plaintiff’s proffered issues below.

       1. The ALJ erred in determining Plaintiff’s RFC by failing to properly consider the
          evidence of record

       Plaintiff claims the ALJ erred in his RFC assessment because the ALJ failed to consider

all the evidence of the record and failed to consider the consistency of the evidence.

Specifically, Plaintiff argues the ALJ erred in affording Dr. Carver’s opinion greater weight than

the opinion of Dr. Cunningham in formulating Plaintiff’s RFC.

       A claimant’s RFC is the most he can do, despite his physical or mental limitations.

Masterson v. Barnhart, 363 F.3d 731, 737 (8th Cir. 2004). The ALJ bears the primary

responsibility for assessing a claimant’s RFC based on all relevant evidence in the record,

including medical records, the observations of treating physicians and others, and the claimant’s

own description of his symptoms and limitations. Goff, 421 F.3d at 793; Eichelberger v.

Barnhart, 390 F.3d 584, 591 (8th Cir. 2004); 20 C.F.R. §§ 404.1545(a), 416.945(a).


                                                 11
Accordingly, when determining a claimant’s RFC, the ALJ must necessarily evaluate the

consistency of the claimant’s subjective complaints with the evidence of record. Wagner v.

Astrue, 499 F.3d 842, 851 (8th Cir. 2007); Tellez v. Barnhart, 403 F.3d 953, 957 (8th Cir. 2005).

In addition, because a claimant’s RFC is a medical question, “the ALJ should obtain medical

evidence that addresses the claimant’s ability to function in the workplace.” Hutsell v.

Massanari, 259 F.3d 707, 712 (8th Cir. 2001) (internal quotation marks and citation omitted).

Some medical evidence must support the ALJ’s RFC determination. Vossen v. Astrue, 612 F.3d

1011, 1016 (8th Cir. 2010); Hutsell, 259 F.3d at 711-12. “However, the burden of persuasion to

prove disability and demonstrate RFC remains on the claimant.” Vossen, 612 F.3d at 1016.

       For purposes of social security analysis, a “symptom” is an individual’s own description

or statement of his physical or mental impairment(s). 5 SSR 16-3p, 2017 WL 5180304, at *2

(Soc. Sec. Admin. Oct. 25, 2017) (republished). If a claimant makes statements about the

intensity, persistence, and limiting effects of his symptoms, the ALJ must determine whether the

statements are consistent with the medical and other evidence of record. Id. at *8.

       When evaluating a claimant’s subjective statements about symptoms, the ALJ must

consider all evidence relating thereto, including the claimant’s prior work record and third party

observations as to his daily activities; the duration, frequency and intensity of the symptoms; any

precipitating and aggravating factors; the dosage, effectiveness and side effects of medication;

and any functional restrictions. Halverson v. Astrue, 600 F.3d 922, 931 (8th Cir. 2010); Polaski


5
 The Social Security Administration issued a new ruling that eliminates the use of the term
“credibility” when evaluating a claimant’s subjective statements of symptoms, clarifying that
“subjective symptom evaluation is not an examination of an individual’s character.” SSR 16-3p,
2017 WL 5180304, at *2 (Soc. Sec. Admin. Oct. 25, 2017) (republished). The factors to be
considered in evaluating a claimant’s statements, however, remain the same. See id. at *13
(“Our regulations on evaluating symptoms are unchanged.”). See also 20 C.F.R. §§ 404.1529,
416.929. This new ruling applies to final decisions of the Commissioner made on or after March
28, 2016.
                                                12
v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984). If the ALJ finds the statements inconsistent

with the evidence of record, he must make an express determination and detail specific reasons

for the weight given the claimant’s testimony. SSR 16-3p, 2017 WL 5180304, at *10; Renstrom

v. Astrue, 680 F.3d 1057, 1066 (8th Cir. 2012). Further, “‘for a claimant to show that his

impairment matches a listing, it must meet all of the specified medical criteria.’” Jones v.

Astrue, 619 F.3d 963, 969 (8th Cir. 2010) (quoting Brown ex rel. Williams v. Barnhart, 388 F.3d

1150, 1152 (8th Cir.2004) (internal quotations and citation omitted)).

         Here, the ALJ found that Plaintiff’s mental impairment did not meet or medically equal

the criteria for listing 12.04. (Tr. 18) The ALJ also evaluated Plaintiff’s statements regarding

his symptoms and assessed Plaintiff’s RFC. The ALJ addressed Polaski factors and made

specific findings that Plaintiff’s claimed symptoms were inconsistent with the record. (Tr. 19-

23) Because these findings are supported by substantial evidence on the record as a whole, the

Court must defer to the ALJ’s determination. Julin v. Colvin, 826 F.3d 1082, 1086 (8th Cir.

2016).

         Specifically, the record shows the ALJ properly considered the medical evidence and

based the RFC determination on all of the evidence contained in the record. The ALJ found

many of Plaintiff’s symptoms relating to his bipolar disease and generalized anxiety disorder

failed to rise to the level of significant anxiety, as the anxiety stemmed from situational stressors.

(Tr. 17) Mental health providers made similar observations when Plaintiff discussed his finances

or family issues. (Tr. 331, 338, 347, 349, 385, 387, 411). See Gates v. Astrue, 627 F.3d 1080,

1082 (8th Cir. 2010) (the ALJ’s RFC determination was proper because the medical record

supports the conclusion that depression was situational, related to martial issues, and improved

with medication and counseling). Mental health providers also observed Plaintiff was alert and



                                                 13
oriented with good memory, had average intelligence with good judgment, and had a goal

directed thought process. (Tr. 18, 315, 343, 411, 457, 500, 503).

       Additionally, the ALJ determined Plaintiff’s medications were helpful in treating his

psychiatric impairments, with Plaintiff reporting he was “doing good”, “feeling great”, or “doing

very well” on his medications. (Tr. 19) The record shows Plaintiff reported to mental health

providers, including Drs. Vasireddy and Cunningham, he was doing well on the medication, was

happier, and experienced better moods. (Tr. 312, 343, 408-09, 419, 460) “If an impairment can

be controlled by treatment or medication, it cannot be considered disabling.” Brown v. Astrue,

611 F.3d 941, 955 (8th Cir. 2010) (quoting Brace v. Astrue, 578 F.3d 882, 885 (8th Cir. 2009));

see also Julin, 826 F.3d at 1087 (evidence that medication was effective in relieving claimant’s

symptoms further supported the ALJ’s finding that Plaintiff’s complaints of disabling depression

were not supported by the record).

       Plaintiff contends the ALJ erred in affording greater weight to the medical expert, Dr.

Carver, over the opinion of Dr. Cunningham, the consultative examiner. The ALJ’s decision

indicates the ALJ gave significant weight to Dr. Vasireddy’s opinion, which failed to identify

any functional limitations. (Tr. 24) Treatment records from Dr. Vaisreddy indicated only

moderate functional limitations. (Id.) With respect to Dr. Cunningham, the ALJ noted the

assessment also identified no more than moderate functional limitations. (Id.) The ALJ afforded

great weight to Dr. Cunningham’s opinion. (Id.) The ALJ noted Dr. Cunningham’s opinion was

consistent with medical expert Dr. Carver’s opinion, other than Dr. Cunningham’s finding of

moderate limitations in social functioning. The ALJ then afforded greater weight to Dr. Carver’s

opinion that Plaintiff had only mild limitations in social functioning, as his opinion was based

“upon a comprehensive review of the claimant’s entire medical record.” (Id.)



                                                14
       The record shows Dr. Cunningham found moderate impairments in Plaintiff’s ability to

make judgment on complex work-related decisions and to respond appropriately to usual work

situations and to changes in a routine work setting. (Tr. 417, 419) (emphasis supplied). Dr.

Cunningham opined in the Medical Source Statement (“MSS”) that Plaintiff’s problems would

occur only when he was manic, hypomanic or severely depressed, but he had the capacity at

other times to make good judgments. Dr. Cunningham also noted Plaintiff’s medications were

stabilizing the extreme moods, and Plaintiff may be able to perform work tasks as the

medications help. (Tr. 415, 419) While Dr. Cunningham’s mental evaluation of Plaintiff found

he was unable to cope with typical mental/cognitive demands of basic work tasks or complete

tasks in an acceptable time frame, the MSS completed after the evaluation found no limitations

to understanding, remembering, and carrying out simple work-related instructions. (Tr. 417) Dr.

Carver agreed, restricting Plaintiff to only simple, routine, and repetitive tasks. (Tr. 58)

       Plaintiff argues the ALJ erred in failing to give great weight to Dr. Cunningham’s

opinion that Plaintiff was unable to meet the demands of basic work tasks or complete the tasks

on time. However, the Court notes the ALJ did not entirely disregard the opinions of Dr.

Cunningham, “but rather found that the medical evidence as a whole did not support a finding of

disability.” Wiese v. Astrue, 552 F.3d 728, 731 (8th Cir. 2009).

       “It is the ALJ's function to resolve conflicts among the opinions of various treating and

examining physicians.” Pearsall v. Massanari, 274 F.3d 1211, 1219 (8th Cir. 2001). The ALJ

may reject the conclusions of a medical expert if they are inconsistent with the record as a whole.

Id. The Court notes a “[a] single evaluation by a nontreating psychologist is generally not

entitled to controlling weight.” Teague v. Astrue, 638 F.3d 611, 615 (8th Cir. 2011) (citation

omitted). Moreover, an “ALJ is not required to accept every opinion given by a consultative

examiner, however, but must weigh all the evidence in the record.” Mabry v. Colvin, 815 F.3d
                                                 15
386, 391 (8th Cir. 2016). As set forth above, the ALJ thoroughly assessed the medical evidence

and determined Dr. Carter’s findings that Plaintiff could perform simple work tasks was

consistent with Dr. Cunningham’s MSS and Plaintiff’s entire medical record. (Tr. 58-59, 24)

Thus, the ALJ was entitled to give Dr. Carter’s assessment greater weight than Dr.

Cunningham’s evaluation notes. See Turner v. Colvin, 621 F. App’x 865, 868 (8th Cir. 2015)

(the ALJ did not err in discounting a medical opinion and giving greater weight to conflicting

opinions that were more consistent with the remainder of the record).

       The Court finds the ALJ also properly assessed Plaintiff’s daily activities. The record

shows Plaintiff stayed active, attending and chairing AA meetings, church services, and prayer

group. He shopped once a week for a couple of hours, prepared meals, performed household

chores, did laundry, took regular walks, and cared for his young son. (Tr. 258-60, 331, 346, 410,

415, 532, 536) Dr. Cunningham noted Plaintiff was able to take care of his personal hygiene,

perform household chores, cook and prepare meals, shop autonomously, and participate in social

activities such as AA and church. (Tr. 410) An ability to engage in a number of daily activities

detracts from Plaintiff’s allegations regarding the intensity and persistence of his symptoms.

See, e.g., Roberson v. Astrue, 481 F.3d 1020, 1025 (8th Cir. 2007) (affirming the ALJ’s analysis

of claimant’s subjective statement of symptoms where the claimant took care of her child, drove,

fixed simple meals, performed housework, shopped, and handled money); Goff, 421 F.3d at 792

(stating that plaintiff was able to vacuum wash dishes, do laundry, cook, shop, drive, and walk,

which was inconsistent with her subjective complaints and diminished the weight given to her

testimony). These inconsistencies between subjective complaints and daily living patterns cast

doubt on Plaintiff’s disability claim. See Julin, 826 F.3d at 1087.

       In sum, review of the record demonstrates the ALJ properly considered all the medical

and nonmedical evidence in determining Plaintiff’s RFC. The Court finds the ALJ thoroughly
                                                16
discussed all the evidence of record, addressed the consistency of the evidence in the record

when viewed as a whole, and properly assessed Plaintiff’s RFC based on the relevant, reliable

evidence of record. Crawford v. Berryhill, No. 4:18 CV 408 CDP, 2019 WL 1326669, at *5

(E.D. Mo. Mar. 25, 2019). Therefore, the RFC is supported by some medical evidence, and the

Court will not disturb the ALJ’s determination. Id.

       2. The ALJ erred in relying on the VE’s testimony

       Plaintiff also argues substantial evidence does not support the ALJ’s finding at step five

because the ALJ erroneously relied on the flawed RFC when posing the hypothetical question to

the VE. “A hypothetical question is properly formulated if it sets forth impairments ‘supported

by substantial evidence in the record and accepted as true by the ALJ.’” Guilliams v. Barnhart,

393 F.3d 798, 804 (8th Cir. 2005) (quoting Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001)).

Further, where substantial evidence supports an ALJ’s finding that a claimant’s complaints are

not supported by the record, the ALJ may properly exclude those complaints from the

hypothetical question. Id. “If the hypothetical question is properly formulated, then the

testimony of the VE constitutes substantial evidence.” Dow v. Colvin, 174 F. Supp. 3d 1074,

1079 (E.D. Mo. 2016) (citation omitted).

       Here, the hypothetical questions to the VE included Plaintiff’s limitations that the ALJ

found were supported by the evidence in the record and were consistent with the RFC

determination. The ALJ found Plaintiff could perform the full range of work at all exertional

levels but could perform no more than simple, routine, and repetitive tasks. (Tr. 18, 60) The VE

testified Plaintiff could perform a number of unskilled jobs in the national economy including

laundry worker, hand packager, and dining room attendant. (Tr. 25, 61). These limitations are

consistent with medical and other evidence in the record and with the ALJ’s RFC determination.

Therefore, the undersigned finds “[t]he hypothetical was sufficient because it represented a valid
                                               17
assessment of [Plaintiff’s] . . . limitations consistent with the evidence in the record.” Davis, 239

F.3d at 966. Because the VE was presented with a proper hypothetical, his testimony that a

significant number of jobs existed which Plaintiff could perform despite his mental limitations

constitutes substantial evidence supporting the ALJ’s determination that Plaintiff was not

disabled. Guilliams, 393 F.3d at 804. Thus, the Court finds the VE’s testimony constitutes

substantial evidence supporting the Commissioner’s denial of Plaintiff’s disability claim. See

Grable v. Colvin, 770 F.3d 1196, 1202 (8th Cir. 2014) (“An ALJ may rely on a vocational

expert’s testimony as long as some of the identified jobs satisfy the claimant’s residual functional

capacity.”)

                                      IV. Conclusion

       When reviewing an adverse decision by the Commissioner, the Court’s task is to

determine whether the decision is supported by substantial evidence on the record as a whole.

Davis, 239 F.3d at 966 (8th Cir. 2001). “Substantial evidence is defined to include such relevant

evidence as a reasonable mind would find adequate to support the Commissioner's conclusion.”

Id. Where substantial evidence supports the Commissioner’s decision, this Court may not

reverse the decision merely because substantial evidence exists in the record that would have

supported a contrary outcome or because another court could have decided the case differently.

Id. See also Buckner v. Astrue, 646 F.3d 549, 556 (8th Cir. 2011); Gowell v. Apfel, 242 F.3d

793, 796 (8th Cir. 2001).

       For the reasons set forth above, a reasonable mind can find the evidence of record

sufficient to support the ALJ’s determination that Plaintiff was not disabled. Therefore, the

Court finds substantial evidence supports the ALJ’s determination that Plaintiff was not disabled

under the Social Security Act, and the Court affirms the decision of the Commissioner. Davis,

239 F.3d at 966.
                                                 18
       Accordingly,

       IT IS HEREBY ORDERED that that the decision of the Commissioner is affirmed, and

Plaintiff Phillip Walsh’s complaint is dismissed with prejudice.

       A separate Judgment is entered herewith.

       Dated this 13th day of September, 2019.




                                                E. RICHARD WEBBER
                                                SENIOR UNITED STATES DISTRICT JUDGE




                                               19
